DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  

37 CFR 312 After Allowance Action
IDS filed 14 January 2022 was considered. 

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claims 1, 11, and 18, and the respective dependent claims, are drawn to the general notion of a display panel bottom assembly. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a first and second concave pattern disposed in the particular arrangement described in each of independent claims 1, 11, and 18, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.  

 
Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Takashima; Kouichiro et al., US 20090140996 A1, describes a panel bottom assembly containing a light blocker and a buffer (see Figs. 1, 2, 12), but does not describe a first and second concave pattern arranged as claimed. 
Vetrovec; Jan et al., US 20060083894 A1, describes different venting passage patterns in different adhesive layers on either side of a display element (see Fig. 5), but does not describe a first and second concave pattern arranged as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693